RULEY, JUDGE:
Beginning in March, 1975, and ending in August, 1975, and pursuant to respondent’s purchase order, claimant delivered to *2the Huttonsville Correctional Center a lathe and various accessory equipment for a purchase price of $1,604.99. The respondent, by its counsel, has admitted that the purchase order was placed with the claimant and that the materials covered by it were received by the respondent. The only reason for non-payment was an insufficiency of funds appropriated in the pertinent fiscal year. Following the precedent of Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct. Cl. 180 (1971), it is apparent that the claim must be denied.
Claim disallowed.